 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JEHU HAND,                                       Case No. 1:19-cv-01329-JDP
12                       Petitioner,                   ORDER TO SHOW CAUSE WHY PETITION
                                                       SHOULD NOT BE DISMISSED FOR LACK
13           v.                                        OF JURISDICTION
14    KATHLEEN HAWK SAWYER, ET AL.,                    ECF No. 1
15                       Respondent.                   FOURTEEN DAY DEADLINE
16                                                     ORDER DENYING MOTION FOR
                                                       DISCOVERY
17
                                                       ECF No. 6
18

19          Petitioner Jehu Hand, a federal prisoner without counsel, seeks a writ of habeas corpus
20   under 28 U.S.C. § 2241. ECF No. 1. This matter is before the court for preliminary review under
21   Rule 4 of the Rules Governing Section 2254 Cases. See Rules Governing Section 2254 Cases,
22   Rule 4; 28 U.S.C. § 2243. Under Rule 4, a district court must dismiss a habeas petition if it
23   “plainly appears” that the petitioner is not entitled to relief. See Valdez v. Montgomery, 918 F.3d
24   687, 693 (9th Cir. 2019); Boyd v. Thompson, 147 F.3d 1124, 1127 (9th Cir. 1998). Rule 4 was
25   “designed to give courts an active role in summarily disposing of facially defective habeas
26   petitions.” Ross v. Williams, 896 F.3d 958, 968 (9th Cir. 2018) (citation omitted). The court may
27   dismiss claims at screening for “easily identifiable” defects. Id. We order petitioner to show
28
                                                       1
 1   cause why the petition should not be dismissed at screening for lack of jurisdiction. Petitioner

 2   also filed a motion for discovery, which we deny. ECF No. 6.

 3   Background

 4          Petitioner, who was convicted of financial crimes in 2018, is currently serving a 66-month

 5   federal prison sentence at a Bureau of Prisons (“BOP”) minimum-security facility. ECF No. 1 at

 6   3. In June 2019, petitioner sought placement either in home confinement or at a residential

 7   reentry center. Id. This request was rejected by the prison, as was petitioner’s appeal of the

 8   rejection. Id. at 6-7. In rejecting petitioner’s request, BOP officials stated that they had

 9   considered the five factors of 18 U.S.C. § 3621(b).1 Petitioner maintains that the BOP did not

10   properly consider the placement factors of § 3621(b); he seeks federal judicial review of the

11   BOP’s decision.

12   Discussion

13          Although the Administrative Procedure Act (“APA”) provides a cause of action for

14   persons “suffering legal wrong because of agency action, or adversely affected or aggrieved by

15   agency action within the meaning of a relevant statute,” 5 U.S.C. § 702, judicial review is not

16   available when the relevant statute “preclude[s] judicial review” or the “agency action is

17   committed to agency discretion by law,” id. at § 701(a). In most circumstances, federal courts

18   may not review discretionary placement determinations made by the BOP under § 3621. See 18

19   U.S.C. § 3621(b) (“notwithstanding any other provision of law, a designation of a place of

20   imprisonment under this subsection is not reviewable by any court”); Reeb v. Thomas, 636 F.3d
21   1224, 1227 (9th Cir. 2011) (holding that the district court lacked jurisdiction over habeas

22   challenge to BOP’s individualized placement determination). Federal review of § 3621 decisions

23   is also prohibited by 18 U.S.C. § 3625. Id. (“There is no ambiguity in the meaning of 18 U.S.C. §

24   3625. The plain language of this statute specifies that the judicial review provisions of the

25
     1
26     In considering federal prison placement, prison officials are to consider: (1) the resources of the
     facility contemplated; (2) the nature and circumstances of the offense; (3) the history and
27   characteristics of the prisoner; (4) any statement by the court that imposed the sentence; and
     (5) any pertinent policy statement issued by the Sentencing Commission pursuant to 28 U.S.C.
28   § 994.
                                                         2
 1   APA . . . do not apply to any determination, decision, or order made pursuant to 18 U.S.C.

 2   § 3621.”).

 3           Review is not proscribed in all circumstances; section 3625 does not preclude claims that

 4   BOP “acted contrary to established federal law, violated the Constitution, or exceeded its

 5   statutory authority when it acted pursuant to 18 U.S.C. § 3621.” See Rodriguez v. Copenhaver,

 6   823 F.3d 1238, 1242 (9th Cir. 2016). However, “[i]t is well established that a prisoner has no

 7   right to incarceration in a particular place;” discretion over a prisoner’s placement “rests

 8   exclusively with the BOP.” Schulze v. Fed. Bureau of Prisons, No. 19-00669 JAO-WRP, 2019

 9   U.S. Dist. LEXIS 218643, at *6 (D. Haw. Dec. 20, 2019), see Meachum v. Fano, 427 U.S. 215,

10   225 (1976) (holding that the Constitution does not “protect a duly convicted prisoner against

11   transfer from one institution to another”). Petitioner has failed to show how BOP’s actions might

12   have violated federal law or the Constitution, or how they might have gone beyond BOP’s

13   statutory authority. Therefore, we order petitioner to show cause why his petition should not be

14   dismissed on these grounds.

15           Second, even if petitioner could show that the BOP’s actions violated federal law,

16   petitioner’s claim is outside the “core of habeas corpus.” Nettles v. Grounds, 830 F.3d 922, 935

17   (9th Cir. 2016) (claims that would not necessarily lead to immediate or earlier release from

18   confinement do not fall within the core of habeas corpus). Although “[c]hallenges to the validity

19   of any confinement or to particulars affecting its duration are the province of habeas corpus,”

20   requests for relief turning on circumstances of confinement are not. Muhammad v. Close, 540
21   U.S. 749, 750 (2004) (per curiam). “[H]abeas jurisdiction is absent . . . where a successful

22   challenge to a prison condition will not necessarily shorten the prisoner’s sentence.” Ramirez v.

23   Galaza, 334 F.3d 850, 859 (9th Cir. 2003). Here, petitioner has not explained how success on his

24   habeas claim would lead to his immediate or earlier release from confinement. Therefore,

25   petitioner is ordered to show cause why his petition should not be dismissed on these grounds.

26   Motion for Discovery
27           Petitioner moves this court for leave to conduct discovery. ECF No. 6. A habeas

28   petitioner, “unlike the usual civil litigant in federal court, is not entitled to discovery as a matter
                                                          3
 1   of ordinary course.” Bracy v. Gramley, 520 U.S. 899, 904 (1997). Under Rule 6(a) of the Rules

 2   Governing Section 2254 Cases, a federal district court may authorize discovery in a habeas

 3   proceeding for good cause. See id. at 904-05. Good cause exists if “specific allegations before

 4   the court show reason to believe that the petitioner may, if the facts are fully developed,”

 5   demonstrate entitlement to habeas relief. Smith v. Mahoney, 611 F.3d 978, 996-97 (9th Cir.

 6   2010). However, “bald assertions and conclusory allegations” do not “provide a basis for

 7   imposing upon the state the burden of responding in discovery to every habeas petitioner who

 8   wishes to seek such discovery.” Mayberry v. Petsock, 821 F.2d 179, 185 (3d Cir. 1987) (citing

 9   Wacht v. Cardwell, 604 F.2d 1245, 1246 n.2 (9th Cir. 1979)).

10            Here, petitioner seeks discovery of certain prison records. He states that these records are

11   available through a Freedom of Information Act request, but that he cannot afford to make such a

12   request. ECF No. 6 at 2. He also seeks to propound written discovery requests on respondent.

13   Id. at 3. Petitioner has submitted proposed interrogatories to this court. Id. at 4-5. At this early

14   stage, petitioner cannot show that good cause exists for discovery. Petitioner has not made

15   specific allegations that, if fully developed, would demonstrate that he is entitled to habeas relief.

16   Therefore, we deny petitioner’s motion for discovery without prejudice.

17   Order

18            Within fourteen days from the date of service of this order, petitioner must show cause

19   why the court should not summarily dismiss the petition. Failure to comply with this order may

20   result in the dismissal of the petition. Petitioner’s motion for discovery is denied. ECF No. 6.
21
     IT IS SO ORDERED.
22

23
     Dated:      February 17, 2020
24                                                       UNITED STATES MAGISTRATE JUDGE
25

26   No. 206.
27

28
                                                        4
